United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventors: Kinlen et al.				:
Application No. 16/676,380				:		Decision on Petition under
Filing Date: November 6, 2019			:		37 C.F.R. § 1.78(c)		
Atty. Docket No. 0192.0003-D/14-0216-USDIV	:


This is a decision on the petition filed February 9, 2022, which is being treated as a petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 62/055,939.

The petition is granted.

The benefit claim at issue was not timely filed prior to the expiration of the period specified in   37 C.F.R. § 1.78(a)(4).  The petition requests acceptance of the late claim for priority.

A petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.1  

The requirements set forth above have been satisfied, and the late benefit claim for priority under
35 U.S.C. § 119(e) is accepted as being unintentionally delayed.2

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed provisional application because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed provisional application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application 

on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt including the late benefit claim accompanies this decision on petition.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt


    
        
            
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        
        2 37 C.F.R. § 1.78(c) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statement required under 37 C.F.R. § 1.78(c).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.